COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
BYRON CALDERON,                                                  No. 08-13-00361-CV
                                               §
                             Appellant,                            Appeal from the
                                               §
                                                                  384th District Court
                                               §
v.                                                             of El Paso County, Texas
                                               §
YP ADVERTISING, L.P.,                                           (TC# 2013DCV0539)
                                               §
                              Appellee.
                                               §

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Byron Calderon, to dismiss the

appeal pursuant to TEX.R.APP.P. 42.1(a)(1) because the parties have settled all pending issues.

We grant the motion and dismiss the appeal. Costs of the appeal are taxed against the party

incurring same. See TEX.R.APP.P. 42.1(d).



                                            GUADALUPE RIVERA, Justice
May 23, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.